Citation Nr: 0512050	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  01-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a 
cervical spine fracture at the C1 vertebra, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  This issue was most 
recently remanded in December 2003 for additional development 
and the case now returns to the Board for appellate review.  

The Board notes that the issue of entitlement to service 
connection for degenerative disc changes of the thoracolumbar 
spine at T11-L1 was previously before the Board; however, 
while on remand, a rating decision issued in January 2005 
granted service connection for such disability.  This is 
considered a full grant of benefits sought on appeal and, as 
such, the issue is no longer before the Board. 


FINDING OF FACT

Residuals of a cervical spine fracture at the C1 vertebra 
include moderate limitation of motion with fatigability, 
weakness, and flare-ups.  There is no evidence that the 
veteran is bedridden or has cervical radiculopathy, 
arthritis, incapacitating episodes, ankylosis, cord 
involvement, or demonstrable deformity of a vertebral body, 
and neither long leg braces or a neck brace (jury mast) are 
required. 


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no more, for 
residuals of a cervical spine fracture at the C1 vertebra 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5285-5290 (2002), (2003), 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from January 1982 to 
January 1986 in the United States Army.

In a November 1988 rating decision, the RO granted service 
connection for history of fracture, C1, evaluated as 10 
percent disabling, pursuant to Diagnostic Code 5285, 
effective October 11, 1987.  In May 1999, the veteran applied 
for an increased rating for his service-connected cervical 
spine disability.  

VA treatment records reflect that in March 1999, upon 
objective examination, the veteran's posture was within full 
limits throughout, with the exception of slight rounding of 
shoulders bilaterally and slight forward head positioning.  
The veteran's bilateral upper trapezius was within normal 
limits.  It was noted that the bilateral scalenus muscle 
group showed a moderate increase in tone with the right 
increase slightly greater than the left increase.  There was 
minimal swelling noted at the superior nuchal line and 
moderate swelling noted at the low cervical/high thoracic 
paraspinal regions.  An April 1999 X-ray of the cervical 
spine was normal.   

In May 1999 the veteran had flexion of the cervical spine to 
18 degrees, extension to 18 degrees, rotation to 27 and 30 
degrees, and lateral bending to 10 and 17 degrees.  

A June 1999 neurology consultation report shows  complaints 
of increasing difficulties with the neck and upper dorsal 
region, mostly in the midline over towards the shoulder 
girdles.  The veteran had a great decrease in range of motion 
of the neck and had a head tilt to the left.  His reflexes 
were fairly symmetrical.  The veteran's strength in the upper 
extremities was excellent.  There was patchy sensory 
decrement over the right upper extremity and the veteran 
seemed a bit clumsy with the right arm.  He had a normal gait 
and station.  There was no evidence to suggest myelopathy, 
but the veteran indicated some occasional urinary 
difficulties and occasional stool incontinence.  There may be 
mild increase in tone in the legs, but the reflexes were not 
striking and both toes were down.  The impression was 
degenerative cervical arthritis, possible early myelopathy.  

A July 1999 treatment record indicates that current neck 
films showed no evidence of an old or new fracture at any 
level of the cervical spine.  He also never had any paralysis 
develop.  It was noted that the weakness the veteran claimed 
could be attributed to disuse, especially since it was not 
radicular in distribution.  The veteran's cervical posture 
was abysmal and his C-spine extensor muscles were not 
sufficiently strong at present to support his head without 
developing excessive fatigue, which equals pain.

An August 1999 VA examination reveals complaints of neck and 
back problems.  His present orthopedic treatment involved 
careful activity, physical therapy, and medication.  The 
veteran's present comfort level allowed operating a car for 
at least two hours and walking for 30 minutes, with 
increasing neck and back pain.  The veteran's symptoms 
included a headache, pain in the neck, mild pain in both 
trapezius muscles, occasional tingling in both hands, and 
bilateral feelings of weakness in the upper extremities.  
There was also pain in the full length of thoracic and lumbar 
spine, worse in the thoracic area and least at the midback 
area.  There was occasional lateral pain at the left hip with 
walking and occasional left knee pain.  The veteran had 
subjective feelings of weakness and easy fatigue in the neck 
and in both upper extremities.  He had some impairment of 
coordination in both hands.  Flare-ups with activity bother 
the neck.  The flare-ups happen about twice a week and mainly 
with upper extremity manual activities.  

Objectively, the veteran's muscle condition was average.  The 
veteran held his neck very stiffly and seldom rotated more 
than 20 degrees right or left with routine activities.  On 
testing, neck motion allowed rotation 60/55.  Lateral bending 
was 40/40, flexion was 35, and extension was 30.  Neck 
motions were the same actively and passively.  Vertical 
compression on the neck was not painful.  There was a mild 
muscular tenderness at the neck and both trapezius muscles.  
Sensation was slightly decreased in the right fifth finger.  
Intrinsic muscle function was okay at both hands.  The ulnar 
nerve was nontender at both elbows.  Carpal tunnel signs were 
negative at both wrists.  X-rays of the cervical spine 
revealed that the C1 vertebra was within normal limits.  It 
had a mild asymmetry and the facets being somewhat larger on 
the right.  It was noted that such could be a residual of 
trauma or developmental.  The bone was within normal limits.  

The examiner assessed that the veteran's neck had a history 
of traction and brace treatment for a fracture of C1 while in 
the military.  The fracture was well-healed with satisfactory 
alignment.  Continued neck pain involved the full length of 
the neck, as well as some discomfort in both trapezius 
muscles.  Such was diagnosed as chronic muscular strain 
superimposed on some post-traumatic scarring in the upper 
neck area.  The associated loss of motion was diagnosed as 
the same.  Cervical nerve roots were okay.  

The examiner commented that the veteran's subjective symptoms 
would be represented by a 30 degree decrease in the rotation 
of the neck, both right and left.  His flare-ups would be 
represented by a 15 degree decrease in the same motions.  

An August 1999 MRI of the cervical spine showed an impression 
of degenerative disc disease, primarily at the C6-7 
interspace, which shows a minimal disc bulge that does not 
contact the spinal cord.  There is no significant 
neuroforaminal stenosis.  An October 1999 EMG/nerve 
conduction study of the left hand revealed that the left 
cervical screen was normal for deltoid, biceps, ECRL, pro 
teres, triceps, EIP, and FDI.  However, denervation was noted 
in the left APB (3+).  Left median and ulnar motor and 
sensory studies demonstrate across the wrist median slowing.  
Some median sensory responses were absent and others were low 
amplitude.  The conclusions were severe left median nerve 
entrapment at the wrist and left without evidence for 
cervical radiculopathy.  A November 1999 treatment note 
indicated that the veteran complained of numbness and 
tingling in his left thumb and fingers.  His symptoms did not 
affect the pinky finger.  He did not have any pain radiating 
down his arm.  He did have some occasional mild neck 
discomfort.  On physical examination, isolated muscle testing 
of the upper extremities revealed 5/5 symmetric strength in 
the deltoids, biceps, triceps, wrist extensors, and 
intrinsics.  He had symmetric 2+ reflexes in the biceps, 
triceps, and brachial radialis.  He had no Hoffman's sign.  
The assessment was left carpal tunnel entrapment neuropathy.  

A February 2000 record reflects that the last year the 
veteran worked at least six months was 1991 doing mill work.  
He stated that he could not do that work now because of back 
and neck pain.  The veteran complained of a headache, painful 
neck as well as thoracic and lumbar spines, numbness and 
weakness in the left had. The veteran also complained of 
trembling lower extremities, poor sleep, and chronic 
depression.  Objectively, neck motion allowed rotation 70/70 
and lateral bending 40/40.  Vertical compression on the neck 
was some mild pain at the upper neck area.  There was 
muscular tenderness, posteriorly, at the neck and some mild 
tenderness at both trapezius muscles.  Sensation was 
diminished in the radial four digits of the left hand.  
Intrinsic muscle function was okay in both hands.  Carpal 
tunnel signs were negative, bilaterally.  The ulnar nerve was 
nontender at both elbows.  Alignment of the spine was okay.  
X-rays of the neck were within normal limits.  The assessment 
was chronic pain in the neck and both trapezius muscles was 
diagnosed as chronic muscular strain.  Cervical nerve-roots 
were probably okay.  Associated upper extremity symptoms were 
diagnosed as referred discomfort plus some probable 
peripheral nerve irritations.  The examiner noted that the 
veteran, as a result of his chronic neck and back pain, was a 
poor candidate for the heavier types of work.  He needed 
relatively light work, specifically predominantly sitting 
with a chance to change position, as needed, for comfort.  
Standing part-time would be desirable.  

An August 2000 MRI of the cervical spine revealed an 
impression of degenerative disc disease, primarily at C6-7, 
which does not demonstrate interval change in comparison with 
the report dated in August 1999.  There was no significant 
neural foraminal stenosis.  A December 2000 treatment note 
shows that, upon examination, the veteran's neck was held in 
a straight posture, but was fairly supple.  There was good 
carotid upstrokes, no bruits, no lymphadenopathy, and no 
thyromegaly.  The impression was history of diving accident 
and C-spine injury in the service with continued pain.  

In August 2000, the veteran and his mother testified at a 
hearing before the RO.  At such time, the veteran described 
his neck symptomatology, to include loss of steadiness of his 
hands, headaches, and muscle cramps.  He testified that he 
used traction for his neck two to three times a week to help 
alleviate symptoms.  

In March 2001, the veteran had an assessment of neck 
degenerative joint disease.  An April 2001 record reveals 
that the veteran received physical therapy for his cervical 
spine between May 1999 and February 2001.  It was noted that, 
since July 1999, the veteran had been seen for intermittent 
cervical traction/ice/steam and sauna to assist him in 
managing his chronic pain.  In June 2001 the veteran sought 
treatment for cervical neck pain.  It was noted that he still 
had an over the door cervical traction unit to use when his 
symptoms increase.  An October 2002 note reflects that the 
veteran complained of degenerative joint disease of the neck.  
The veteran had intermittent neck and shoulder pains, not 
radicular.  Grips and hand sensation were okay.  The 
assessment was degenerative joint disease of the neck.  

A May 2004 VA examination reflects that the veteran was most 
bothered by pain in the neck and back.  He denied any surgery 
to the neck, back, or extremities.  The veteran's present 
orthopedic treatment involved careful activity and occasional 
bed rest.  He was not using any special medicines, braces, or 
canes.  He did not do any special exercises.  The veteran's 
present comfort level allowed operating a car for about two 
hours or walking for 30 minutes, but such activities bothered 
the neck and back.  The veteran complained of a headache and 
neck pain.  Trapezius and scapular areas were okay.  The 
right shoulder had some pain.  The left upper extremity had 
some numbness over the full length since the 1980's.  The 
numbness involved all five fingers of the left hand at times.  
The upper extremities were otherwise okay.  

The veteran had subjective feelings of weakness through the 
entire body, including the neck and back.  Easy fatigue 
bothers the neck and back.  Impaired coordination bothered 
both hands.  Flare-up with activity bothered the headache and 
neck first, followed by a worsening of the back.  Flare-ups 
were usually with sitting, computer operation, standing, 
walking, laboring, etc.  Resting for an hour did not help 
much, but resting for three or four hours was usually 
helpful.  Flare-ups happened everyday. 

Objectively, motion of the neck allowed rotation 85/70, 
lateral bending 45/45, flexion 35, and extension 40.  The 
examiner noted that motions were somewhat worse in 1999.  
Motions at the May 2004 examination were the same actively 
and passively.  There was some pain with motion, the pain 
being over the full range of motion.  Vertical compression on 
the neck was not painful.  There was a mild posterior 
muscular pain at the neck.  Trapezius muscles had a moderate 
bilateral tenderness, but there was no trapezious muscle pain 
ordinarily.  Sensation and intrinsic muscle functions were 
okay in both hands.  Ulnar nerve was nontender at both 
elbows.  Carpal tunnel signs were negative at both wrists.  

The examiner assessed that the neck had a history of 
treatment in the military for fracture of C-1 vertebra.  
There was good healing and the more recent X-rays had not 
shown any evidence of previous fracture.  However, the neck 
continued to have chronic pain.  The examiner diagnosed 
chronic muscular strain superimposed on some scarring around 
the well-healed fracture.  Cervical nerve roots were probably 
okay.  Numbness at the left upper extremity was probably from 
peripheral problems.  

The examiner commented that decreasing the rotation of the 
neck by 30 degrees right and left would represent the neck 
symptoms.  It was also noted that the veteran had problems 
with flare-ups.  Decreasing rotation of the neck by 15 
degrees right and left would represent flare-ups at the neck.  
The examiner stated that flexion of the neck allowed at least 
15 degrees of flexion.  Flexion was noted to be 35 degrees.  
There was no ankylosis of the cervical spine.  Motions were 
observed to be almost normal.  The examiner stated that the 
veteran used bed rest in the treatment of his back pain.  The 
veteran indicated that he would spend a day or two in bed 
every month for treatment of his back.  He did this on his 
own and did not have a physician's recommendation for such 
bed rest.  

An addendum indicated that X-rays of the cervical spine were 
normal.  It was noted that the veteran's cervical spine was 
reported to have some asymmetry of facets at C-1 on earlier 
X-rays, but such would not change the diagnosis and such was 
not noted on the radiological reports.  The examiner noted 
that there was no disc degeneration on the recent X-ray.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in May 1999 and the 
RO's initial unfavorable decision was issued in February 
2000, prior to the enactment of the VCAA.  In Pelegrini II, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in January 2004, the veteran's 
increased rating claim was readjudicated and a supplemental 
statement of the case was provided to the veteran in December 
2004, such that he had the opportunity to respond to the RO's 
remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2004 letter informed the 
veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that such condition has gotten worse. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The January 2004 letter advised the 
veteran that VA would obtain relevant records from any 
Federal agency, to include medical records from the military, 
from VA hospitals, and from the Social Security 
Administration.  Such letter also indicated that VA would 
make reasonable efforts to help obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.      

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2004 letter notified the veteran that, 
for VA to request private records, he must submit a VA Form 
21-4142, Authorization and Consent to Release Information.  
The letter further advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  The January 2004 letter also informed 
the veteran that evidence demonstrating an increase in 
severity in his service-connected neck disability may include 
a statement from his doctor, containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  Such evidence 
may also consist of a statement from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner his disabilities have become 
worse.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The January 2004 letter requested that the veteran 
send any medical reports pertinent to his claimed condition 
and VA has also consistently requested the veteran provide 
information regarding his claim.  Therefore, it is determined 
that the veteran is not prejudiced by VA's not specifically 
requesting that he provide any evidence in his possession 
that pertained to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his increased rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.
Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

The veteran's service-connected residuals of a cervical spine 
fracture at the C1 vertebra is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5285-5290, effective October 11, 1987.  (38 C.F.R. § 
4.27 provides that hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  He contends that his cervical spine 
disability has increased in severity as his range of motion 
has diminished greatly.  He also claims that his neck pain 
has worsened.  As such, the veteran alleges that he is 
entitled to a rating in excess of the currently assigned 10 
percent.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected cervical spine disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board observes that disc pathology is evident in the 
veteran's neck disability.  As such, both regulation changes, 
effective September 2002 and September 2003, are relevant to 
the evaluation of the veteran's service-connected 
disabilities.  The Board notes that the December 2004 
supplemental statement of the case advised the veteran of the 
new criteria issued in September 2002 and September 2003 and 
considered his neck disability under such rating criteria.  
As the RO considered the veteran's service-connected 
disability under the regulations in effect prior to September 
2002, as of September 2002, and as of September 2003, there 
is no prejudice in the Board considering such regulation 
changes in adjudicating the veteran's rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Specifically, the veteran is not prejudiced by the Board's 
reference to, and consideration of, all sets of criteria in 
the adjudication of his claim herein.  Id.  

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  

Favorable ankylosis of the cervical spine warrants a 30 
percent disability rating and unfavorable ankylosis of the 
cervical spine warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  Slight 
limitation of motion of the cervical spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the cervical spine warrants a 20 percent disability rating.  
Severe limitation of the cervical spine warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is entitled to a 20 percent evaluation 
for residuals of a cervical spine fracture at the C1 
vertebra.  

The Board initially notes that the veteran is rated under 
Diagnostic Code 5285-5290.  Diagnostic Code 5285 governs 
residuals of vertebra fractures.  By history, the veteran 
fractured his C1 vertebra.  Currently, there is no X-ray 
evidence of a vertebra fracture.  In July 1999, it was noted 
that neck films showed no evidence of an old or new fracture 
at any level of the cervical spine.  An August 1999 VA 
examination revealed that the veteran's fracture was well-
healed with satisfactory alignment.  There is also no spinal 
cord involvement, as evidenced by an August 1999 MRI 
revealing an impression of degenerative disc disease, 
primarily at the C6-7 interspace, which showed a minimal disc 
bulge that did not contact the spinal cord.  Additionally, 
there is no evidence that the veteran is bedridden, requires 
long leg braces, or has abnormal mobility requiring a neck 
brace (jury mast).  The Board notes that the veteran received 
physical therapy for his neck disability that included 
intermittent cervical traction, but the evidence of record 
does not indicate that a neck brace is required.  As such, 
under Diagnostic Code 5285, the veteran must be rated with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Initially, the 
Board notes that there is no evidence of record indicating a 
demonstrable deformity of a vertebral body and as such, the 
veteran is not entitled to an additional 10 percent.

Regarding limitation of motion, Diagnostic Code 5290 provides 
a 10 percent rating for slight limitation of motion of the 
cervical spine.  A 20 percent rating is not warranted unless 
there is moderate limitation of motion.  The Board finds that 
the medical evidence of record demonstrates that the veteran 
experiences moderate limitation of cervical spine motion.  
Specifically, in May 1999, the veteran had flexion of the 
cervical spine to 18 degrees, extension to 18 degrees, 
rotation to 27 and 30 degrees, and lateral bending to 10 and 
17 degrees.  In August 1999, the veteran had rotation of 60 
and 55 degrees, lateral bending to 40 and 40 degrees, flexion 
to 35 degrees, and extension to 30 degrees.  At the 
examination, the examiner indicated that the veteran had 
feelings of weakness and easy fatigue in the neck.  It was 
also noted that the veteran experienced flare-ups of his neck 
disability.  The examiner indicated that the veteran's 
subjective symptoms would be represented by a 30 degree 
decrease in the rotation of the neck, both right and left, 
and his flare-ups would be represented by a 15 degree 
decrease in the same motions.  As the veteran has 
consistently demonstrated decreased range of cervical motion 
and, in consideration of additional functional impairment as 
a result of weakness, fatigability, and flare-ups, see 
DeLuca, supra, the Board finds that his neck disability more 
nearly approximates moderate limitation of motion under 
Diagnostic Code 5290, as in effect prior to September 2003.  

For the sake of completeness, the Board observes that the 
veteran is capable of range of motion and as such, Diagnostic 
Code 5287, pertinent to ankylosis of the cervical spine, is 
not for application.  Also, the Board recognizes that certain 
VA treatment records reflect diagnoses of degenerative joint 
disease of the neck; however, X-rays have failed to support 
such a diagnosis.  As such, Diagnostic Codes 5003 and 5010, 
pertinent to arthritis, are not for application.  

Regarding whether there is neurological involvement in the 
veteran's cervical spine disability, the Board observes the 
veteran's complaints of occasional tingling in both hands and 
a feeling of weakness in his bilateral upper extremities.  
Additionally, in June 1999, it was observed that the veteran 
had patchy sensory decrement over the right upper extremity 
and seemed a bit clumsy with the right arm.  The diagnosis 
included possible myelopathy.  

A July 1999 record reflected that the veteran never had any 
paralysis develop and did not have weakness attributable to 
radiculopathy.  In August 1999, sensation was slightly 
decreased in the right fifth finger; however, the ulnar nerve 
was nontender at both elbows and carpal tunnel signs were 
negative at both wrists.  The August 1999 examiner noted that 
cervical nerve roots were okay.  An August 1999 MRI showed an 
impression of degenerative disc disease, primarily at the C6-
7 interspace, which showed a minimal disc bulge that did not 
contact the spinal cord.  There was no significant 
neuroforaminal stenosis.  An October 1999 EMG/nerve 
conduction study reflects a conclusion of severe left median 
nerve entrapment at the wrist and no evidence of cervical 
radiculopathy on the left side.  In November 1999, the 
veteran was diagnosed with left carpal tunnel entrapment 
neuropathy.  In February 2000, it was noted that cervical 
nerve-roots were probably okay and associated upper extremity 
symptoms were diagnosed as referred discomfort plus some 
probable peripheral nerve irritations.  An August 2000 MRI 
revealed an impression of degenerative disc disease, 
primarily at C6-7, which did not demonstrate interval change 
since August 1999.  There was no significant neural foraminal 
stenosis.  In May 2004 the ulnar nerve was nontender at both 
elbows and carpal tunnel signs were negative at both wrists.  
The May 2004 examiner noted that cervical nerve roots were 
probably okay and the numbness at the left upper extremity 
was probably from peripheral problems.  

While the veteran has subjective complaints of tingling in 
his fingers and weakness in his upper extremities, the Board 
observes that the medical evidence of record, to include MRIs 
and an EMG/nerve conduction study, fails to diagnose cervical 
radiculopathy.  Rather, such symptoms have been attributed to 
severe left median nerve entrapment at the wrist, left carpal 
tunnel entrapment neuropathy, referred discomfort plus some 
probable peripheral nerve irritations, and peripheral 
problems.  Moreover, there is no evidence that such nerve 
diagnoses are related to the veteran's service-connected neck 
disability.  Physicians and the VA examiner in both August 
1999 and May 2004 have indicated that there is no cervical 
radiculopathy and that cervical nerve roots are okay.  As 
such, while MRIs of record reflect disc involvement, the 
medical evidence fails to reveal cervical radiculopathy or 
other neurologic manifestations of such disc involvement.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks. A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  

When evaluating the veteran's cervical spine disability under 
Diagnostic Code 5293, as extant prior to September 2002, the 
Board finds that the medical evidence of record fails to 
support a rating in excess of 20 percent.  Specifically, as 
indicated previously, the evidence of record fails to 
indicate cervical radiculopathy.  As such, the veteran's neck 
symptomatology does not warrant the assignment of a rating in 
excess of 20 under Diagnostic Code 5293, as extant prior to 
September 2002. 

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, was evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  As such, combining 
orthopedic and neurologic manifestations will result in the 
higher evaluation for the veteran's cervical spine 
disability.  Regarding orthopedic manifestations, as 
indicated previously, the medical evidence of record supports 
a 20 percent evaluation under Diagnostic Code 5290 for 
moderate limitation of motion of the cervical spine.  
Pertinent to the neurologic manifestations, the Board again 
observes that the evidence of record fails to demonstrate 
cervical radiculopathy.  As such, the Board finds that there 
are no neurological manifestations of the veteran's cervical 
spine disability and therefore, he is not entitled to a 
separate rating for such claimed manifestations.  The Board 
finds that under the post-September 2002 Diagnostic Code 
5293, the veteran is not entitled to a rating in excess of 20 
percent for his cervical spine disability.

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When considering the veteran's cervical spine disability 
under the General Rating Formula for Disease and Injuries of 
the Spine, the Board finds that he is not entitled to a 
rating in excess of 20 percent.  The Board observes that the 
May 2004 VA examination recorded neck rotation of 85 and 70 
degrees, lateral bending of 45 and 45 degrees, flexion of 35 
degrees, and extension of 40 degrees.  It was noted that the 
veteran had symptoms of fatigue, weakness, and flare-ups that 
result in additional functional limitation of cervical 
motion.  At the examination, the examiner indicated that the 
veteran's subjective symptoms would be represented by a 30 
degree decrease in the rotation of the neck, both right and 
left, and his flare-ups would be represented by a 15 degree 
decrease in the same motions.  See DeLuca, supra.  However, 
even in consideration of such factors, there is no evidence 
of unfavorable ankylosis of the entire cervical spine, 
forward flexion of the cervical spine limited to 15 degrees 
or less, or, favorable ankylosis of the entire cervical 
spine.  As such, the veteran is not entitled to a rating in 
excess of 20 percent for his cervical spine disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Application of the veteran's cervical spine symptomatology to 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes does not result in a rating in excess 
of 20 percent as the medical evidence does not demonstrate 
incapacitating episodes during the past 12 months requiring 
bed rest prescribed by a physician and treatment by a 
physician.  The Board notes the May 2004 examiner's notation 
that the veteran used bed rest for a day or two every month 
in the treatment of his back pain; however, he did this on 
his own and did not have a physician's recommendation for 
such bed rest.  Therefore, he is not entitled to a rating in 
excess of 20 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for the veteran's 
cervical spine disability.  A review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with the veteran's cervical 
spine disability to warrant consideration of alternate rating 
codes.  

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent post-service hospitalizations for 
the veteran's cervical spine disability and the record does 
not show that such disability is unusually manifested.  
Furthermore, the Board observes that, in February 2000, it 
was noted that the veteran, as a result of his chronic neck 
and back pain, was a poor candidate for heavier types of 
work.  He needed relatively light work, specifically 
predominantly sitting with a chance to change position, as 
needed, for comfort.  Standing part-time would be desirable.  
As such, the medical evidence shows that the veteran is 
capable of employment and any objective manifestations of the 
veteran's neck disability are exactly those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
veteran's service-connected disability would be in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

ORDER

A 20 percent rating for residuals of a cervical spine 
fracture at the C1 vertebra, and no higher, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


